 532GASO PUMPSGaso Pumps,Inc,andInternational Association ofMachinists and Aerospace Workers,AFL-CIO.Case 16-CA-1131028 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 12 June 1984 Administrative Law JudgeMary Ellen R Benard issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe NationalLaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent, GasoPumps,Inc.,Tulsa, Oklahoma,itsofficers, agents,iIn sec II,B, of her decision the judge at one point referred to the"events of August 5," when it is clear from the record as well as fromthe remainder of the judge's decision that the events referred to occurredon 15 August, not 5 August 1983 In sec II,C,2, of her decision the judgestated that "there is no contention that the strike which began August 16was an economicstrike " It is clear from the record and the remain-der of the judge's decision that in fact there is no contention that thestrike'was an unfair labor practice strike These inadvertent errors haveno effect on our decisionIn adopting the judge's finding that the Respondent implemented itsproposal to limit strikers' reinstatement rights to a period of 6 months, wenote that in its 7 September 1983 letter to employees the Respondentstated that it had implemented its strike settlement proposal and that, ac-cordingly, the reinstatement rights of striking employees would be limit-ed to 6 months2 In adopting the judge's conclusion that the Respondent violated Sec8(a)(5), (3), and (1) of the Act by insisting to impasse on and implement-ing its proposal to limit the duration of strikers' reinstatement rights to aperiod of 6 months, we note that the principle relied on by the judge thatemployees may not be deprived of'statutory rights in the absence of aclear and unmistakable waiver recently was affirmed by the SupremeCourt inMetropolitan Edison Co v NLRB,460 U S 693 (1983)In adopting the judge's conclusions we emphasize our decision is notinconsistentwithEagle Comtromcs,263 NLRB 515 (1982) InEagleweheld that an employer does not violate the Act by informing employeesthat in the event of a strike they may be permanently replaced without atthe same time informing them of their preferential reinstatement rightsWe further held that unless the statement of the employer may be fairlyunderstood as a threat of reprisal or is explicitly coupled with suchthreats it is protected by Sec 8(c) of the Act Nothing in our presentdecision detracts from our holding or our reasoning inEagleMembers Hunter and Dennis, in adopting the judge's conclusion thatthe Respondent violated Sec 8(a)(3) of the Act, find it unnecessary topass on the judge's reliance on that portion of the Board's decision inInterstate Paper Supply Co,251 NLRB 1423 (1980), in which the Boardheld that the employer's insistence on limitations on strikers' rights wouldbe inherently destructive of employees' statutory rights In this respect,they note that,'as the judge found, the Respondent has not shown thatlegitimate and substantial business justifications existed for its limitationson strikers' reinstatement rightssuccessors,and assigns,shall takethe action setforth in the Order.DECISIONSTATEMENT OF THE CASEMARY ELLEN R. BENARD, Administrative Law JudgeThe original charge in this case was filed on September27, 1983,1 and amended on November 3, 1983, by Inter-national Association of Machinists and Aerospace Work-ers,AFL-CIO (the Union), against Gaso Pumps, Inc.(the Respondent) On November 10 the complaint issuedalleging, in substance, that the Respondent engaged incertain conduct which violated Section 8(a)(1) of the Na-tionalLabor Relations Act, that the Union is the certi-fied representative of the Respondent's employees in anappropriate bargaining unit, and that the Respondent hadviolated Section 8(a)(5) of the Act by insisting to impasseon its proposed strike settlement agreement which wouldlimit economic strikers' reinstatement rights and had vio-lated Section 8(a)(1) and (3) of the Act by limiting thestrikers' reinstatement rights. The Respondent has deniedthe commission of any unfair labor practices.A hearing was held before me at Tulsa, Oklahoma, onDecember 19 and 20. Following the hearing the GeneralCounsel and the Respondent filed briefs, which havebeen considered.Upon the entire record in the case and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is an Oklahoma corporation andmaintains a facility in Tulsa, Oklahoma, where it manu-factures oil field pumps. During the 12-month periodpreceding the issuance of the complaint the Respondent,in the course and conduct of its business operations, soldand shipped from its Tulsa facility products, goods, andmaterials valued in excess of $50,000 directly to pointsoutside the State of Oklahoma. The answer admits, and Ifind, that the Respondent is an employer engaged incommerce within the meaning of the Act, and I furtherfind that it will effectuate the policies of the Act toassert jurisdiction herein.ii.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union has represented the Respondent's produc-tion and maintenance employees since at least 1951,2 andIAll dates herein are 1983 unless otherwise indicated2 It is undisputed that the appropriate bargaining unit isContinued274 NLRB No. 76 GASO PUMPSwas party to a collective-bargaining agreement with theRespondent which was in effect from August 16, 1980,through August 15, 1983, and thereafter unless eitherparty gave 60 days' notice of its desire to modify or ter-minate the agreement. The contract also provided that,in the event the 60-day notice was to modify rather thanterminate, a 5-day notice of intent to terminate must alsobe given on or after the 55th day of the 60-day period.It is undisputed that the Union gave the Respondentthe requisite notice of its desire to modify the agreement.It is also clear that the ensuing negotiations were notsuccessful and that subsequently the Union also notifiedtheRespondent that it intended to terminate the con-tract.On Friday, August 12, the Respondent presented itsfinal offer to the Union. The next day, August 13, therewas a union meeting at which the employees voted toreject the Respondent's final offer and to strikebeginningAugust 16 In the meantime, according to the credibletestimony of Kevin Cornwell, the Respondent's chief op-erating officer, the Respondent's officials had believed, asa result of the notice of termination, that a strike waslikely and had therefore discussed how to continue oper-ations during a strike. Still according to Cornwell, theRespondent had delivery commitments both to custom-ers and to distributors of its products, and therefore in-tended to hire replacements in order to continue bothmanufacturing and shipping its product during the strike.B. The Alleged Threats to Terminate Strikers1.The events of August 5It is undisputed that when the first-shift productionemployees arrived at the plant the morning of August 15they were not permitted to go to their regular work sta-tions but were instead told to go to the Respondent'sconference room,where they were shown trainingfilms.3The General Counsel's witnesses, all of whom werefirst-shift employees, testified that on August 15 they sawbulletins posted either in the conference room itself or inhallways which advised them that if they did not cometowork the next day they would be terminated. Thus,Gary Evans testified that when he went to get coffee heobserved a notice on the wall which stated that the Re-spondent had made its final contract proposal and alsosaid "something to the effect that the employees thatwere to be at work the next day that did not show upfor their scheduled work shift would be terminated "Similarly, Terry Frazier testified that before he went intothe conference room he saw a bulletin postedin a hall-way and that the bulletin said that if the employees didnot come to work on August 16 they would be "termi-All production and maintenance employees including stockroom, in-spectors, shipping and/or receiving clerks, working foremen andgroup leaders and janitorial employees, excluding all office and cleri-cal employees,engineering department members, manager,superin-tendent, and all other supervisors as defined in the ActCornwell testified that the previous Friday there had been an inci-dent involving the sabotage of some machinery in the plant and he wasworried that any further such incidents could result in serious injury toemployees Cornwell appeared to testify forthrightly and to the best ofhis recollection about this incident and I credit him533nated."William Chapman testified that he saw a docu-ment posted over the coffeepot in the conference roomand that the bulletin included the word "terminated" incapital letters and underscored.However, while all three General Counsel witnessestestified emphatically that they observed a notice whichincluded the word "terminated," their testimony was lessprecise and consistent with respect to other aspects ofthat notice or the circumstances under which they sawit.Thus,Frazier testified that he did not rememberseeing any document over the coffeepot or anywhereelse in the conference room, while Evans testified thattwo copies of the bulletin were in the conference room,one over the coffeepot and one adjoining the wall wherethe men were seated, and that he saw other copies else-where in the Respondent's facility. Chapman testifiedthat he did not see the bulletin over the coffeepot whenhe first walked in about 7 a.m., but that he did see a bul-letin there about 8. Chapman also testified that the onlybulletin he remembered in the conference room was theone over the coffeepot.Frazier further testified that Cornwell came into themeeting and spoke to the employees and that he said thatif they came to work the next day he would be standingat the door to shake their hands and that if they did notcome to work they would be terminated. According toFrazier, Cornwell further said that if the employees didnot accept the Respondent's final offer they would beterminated.However, Frazier did not know whetherCornwell read anything to the employees or notEvans corroborated Frazier's testimony with respecttoCornwell's comment about shaking the employees'hands if they came to work the next day and further tes-tified that Cornwell came into the conference room and,in the course of a conversation with Chapman, pointedto the bulletin on the wall and said, "Look, the Compa-ny has made its last and final proposal There it is on thewall. . . . If you don't show up for work tomorrow,you'll be terminated." At that point, according to Evans,the conversation "more or less broke off" and Cornwellleft the room.Chapman testified that he had called Jim Wagoner, theUnion's business representative and, after talking to him,asked that Cornwell come into the room. When Corn-well arrived, according to Chapman, Chapman told himthat the men had reported to work and did not want towatch the film, and Cornwell said that the film was man-datory.According to Chapman, in the course of thisconversation Cornwell said something to the effect thatif the employees did not come to work the next day theywould be terminated and at that point other employeesas well asChapman began to argue with him.Contrary to the General Counsel's witnesses, the Re-spondent'switnessesallflatly denied that the word "ter-minated" was ever used in connection with the strikers'employmentstatus.Thus, Cornwell testified that, oncethe Respondent decided that it would hire replacementsin order to continue operating in the event of a strike,managementconcluded that it would be appropriate toadvise the employees that if they struck they might bepermanently replaced. In consequence, according to 534DECISIONSOF NATIONALLABOR RELATIONS BOARDBruceMamary, the Respondent's production controlmanager, he looked at some bulletins which anotherfirm, Ramsey-Winch, had usedin a similarsituation, andused themas a basisfor the bulletin the Respondent pre-pared for its employees. Cornwell, corroborated by Per-sonnelManager Sharon Lawrence and David Regland,who is apparently a supervisor, testified that afterMamary consolidated the Ramsey-Winch documents intoone notice for the Respondent's usehe gave it to Corn-well, who read it at a meeting of supervisors about 6 themorning of August 15 and made some changes at thattime.Cornwell and Lawrence further testified that afterCornwell read the bulletin to the supervisors he gave itto Lawrence and asked her to retype it and post it.Cornwell also testified that while the first-shift em-ployees were in the conference room a supervisor toldhim that one of the employees had "more or less" takenover the meeting so Cornwell went to the conferenceroom to ask the employees to watch the films. However,according to Cornwell, his plea was unsuccessful and sohe went to Mamary's office and told Mamary and FrankWolfe, the Respondent's attorney, who was present atthe time, that he did not think it made sense to keep theemployees there and that he wanted to read them thebulletin and then let them leave, although they would bepaid for the full day Consequently, according to Corn-well, he went back to the conference room, read the bul-letin,and pointed to the copy posted over the coffeepot,telling the employees they could read it for themselvesCornwell flatly denied that he ever told any of the em-ployees that if they joined the strike they would be ter-minatedCornwell's testimony as to what occurred in the meet-ingwith the first-shift employees was corroborated byLawrence and Regland.4 In addition, Connie Mabes, amanufacturing engineer employed by the Respondent ina nonbargaining unit position, and Billy Jack Vinyard, atechnical service engineer whose position is also outsidethe unit, both testified that they were present whenCornwell read the bulletin to the first-shift employeesand that Cornwellsaidthat those employees who joinedthe strike would be permanently replaced, but that hedid not say that anyone would be terminated. Accordingto Cornwell, Regland, and Lawrence, the bulletin whichwas posted and which Cornwell later read to the em-ployeeswas on the Respondent's letterhead and con-tained the following text:NOTICE:THE COMPANY HAS MADE ITS FINALOFFER FOR A CONTRACT TO THE UNION.GASO PUMPS WILL CONTINUE TO OPER-ATE THIS FACILITY ON A FULL TIMEBASIS FOR THE FORESEEABLE FUTURE,WITH OR WITHOUT AN APPROVED CON-TRACT.IN THE EVENT OF A STRIKE, STRIKINGEMPLOYEES WILL BE PERMANENTLY RE-PLACED.4Mamary was not present in the conference roomWITHOUT A CONTRACT THE COMPANYISNOT ALLOWED UNDER LAW TO CON-TINUE TO REQUIRE UNION MEMBERSHIPAS A CONDITION OF EMPLOYMENT. THECOMPANY WILL NOT DEDUCT UNIONDUES FROM YOUR PAYCHECK.KEVIN CORNWELL52.Analysis and conclusionsThe complaint alleges that the Respondent, both orallyand in the posted bulletin, threatened employees thatthey would be discharged if they engaged in a strike.However, I credit the Respondent's witnesses as to whatCornwell said and did and the wording of the bulletin.The General Counsel's witnesses did not appear to me tobe entirely candid in their insistence that Cornwell toldthem that they would be "terminated" if they joined thestrike, that the posted bulletin also used that word, andthat they had never seen a bulletin with the text quotedabove prior to the investigation of the instant charge. Incontrast, the individuals who testified on behalf of theRespondent impressed me as testifying forthrightly andexhibiting accurate recollection. Accordingly, I find thatCornwell read the bulletin quoted above to the employ-ees and that he did not tell them that they would be ter-minated for striking. I shall therefore recommend thatthis allegation of the complaint be dismissed.6C TheRespondent's Proposal on Reinstatement ofStrikers1.FactsThe strike began on August 16. On August 19 the Re-spondent sent the employees a letter, over the signatureof Tommy Flanagan, its chairman of the board, advisingthem that the Respondent would implement its final offerto the Union on August 21 and would also begin hiringpermanent replacements. This final offer provides, in sec-tion 9.8, that "The recall rights of employees on layoffstatus are superior to reinstatement rights of strikers,"and that laid-off employees must notify the Respondentby certified mail every 90 days of their desire to be re-called and "their willingness and ability to timely reportfor work upon recall without delay." Section 9 4(c) pro-vides that an employee's seniority is terminated by "Fail-ure to comply with Section 9.8 of this Article or [a]layoff in excess of six (6) months or [a] layoff beyond thelength of service whichever is less."The strike ended on August 25 when the strikers madean unconditional offer to return to work. However, bythat time an unspecified number of replacements hadbeen hired. It is not clear how many of the former strik-5Mabes and Vinyard were not asked to identify any specific documentas that which was read and posted, and, as noted above, Mamary was notpresent in the conference room when Cornwell read the bulletin Howev-er,Mamary did identify the bulletin quoted above as that which he latersaw posted on a wall near the conference room The General Counsel'switnesses all testified that they had not seen the above-quoted languageprior to the investigation of the instant charge6There is no contention that the bulletin as quoted above was coer-cive GASO PUMPSerswere still unreinstated as of the date of theinstanthearing.On August 29 the Respondent proposed a strike settle-ment which provided, in pertinent part, that "Unreinstat-ed strikers (with reinstatement consideration rights) willbe governed by Sections 9 4(c) and 9.8" of the Respond-ent's final offer, which had been implemented August 21.Thus, as Cornwell advised the employees by letter datedSeptember 7, "you now have reinstatement considerationrights for six months following the day the strike endedon August 25, 1983." The strike settlement offer was notaccepted by the Union, but the parties arein agreementthat there was bargaining to impasse on the issue of theperiod of time for which the preferential hiring listwould be maintained.2.Analysis and conclusionsThe General Counsel contends that the Respondentcould not lawfully terminate the strikers'reinstatementrights, even after bargaining to impasse on the issue.7The Respondent contends, however, that these rights area mandatory subject of bargaining and that once it bar-gained to impasse about the matter it was entitled to im-plement its proposal.There is, of course, no question that the Respondentwas within its rights in hiring replacements in order tocontinue operations and, as there is no contention thatthe strikewhich began August 16 was an economicrather than an unfair labor practice strike, the Respond-entwas privileged to consider the replacements as per-manent.However, it is also clear that the strikers re-tained their status as employees within the meaning ofthe Act throughout the strikeand, inconsequence, oncethey made an unconditional offer to return to work, theywere entitled to an offer of reinstatement if they had notbeen permanently replaced and that the right to rein-statement could be defeated only by a showing of "legiti-mate and substantial business justifications."8In 1949,in itsdecision inTidewater Associated Oil Co.,85NLRB 1096, the Board stated its reluctance "to de-prive employees of any of the rights guaranteed them bythe Act in the absence of a clear and unmistakable show-ing of a waiver of such rights."9 The case involved theissue of whethera managementrights' clause privilegedthe employer's refusal to bargain over pensions. Howev-er, the Board's requirement that a waiver of employees'rights be "clear and unmistakable" was not limited tobargaining rights but applied toanyof the rights guaran-teed by the Act.There is no question that some of the rights whicharise under the Act may be waived by employees' bar-gaining agents.Thus, for example, it has long been heldthat a representative may waive the right to engage in aneconomic strike. 10 However, although certain statutory7The case was not litigated on the theory that the Respondent unlaw-fully gave laid-off employees greater reinstatement rights than formereconomic strikers, nor is there any evidence that laid-off employees werein fact recalled in preference to former strikers8NLRB v Fleetwood Trailer Co,389 US 375, 381 (1967),LaidlawCorp,171NLRB 1366 (1968)9 85 NLRB at 109810Dorsey Trailers,80 NLRB 478, 480 (1948)535rightsmay be waived by the bargaining representative,an employer nonetheless is not entitled to insist to im-passe that the union do so Thus, for example, an em-ployer may lawfully propose that as part of the overallagreement the union withdraw unfair labor practicecharges, but may not condition execution of a collective-bargaining agreement on such a waiver. i iOther Section 7 rights are not subject to waiver by thebargainingrepresentative.Thus, for example, the Su-preme Court held that no-distribution clauses whichunduly inhibit employees in the exercise of their basicSection 7 rights may not lawfully be included in collec-tive-bargaining agreements. 12It is clear fromFleetwoodandLaidlaw,both supra, thatthe right of replaced economic strikers to be placed on apreferential hiring list once they have made an uncondi-tional offer to return to work is a basic right guaranteedby Section 7 of the Act. It is not so clear, however,under what circumstances that right can be limited by anagreement between the employer and the strikers' bar-gainingrepresentative. InUnited Aircraft Corp. (Pratt &WhitneyDivision),192NLRB 382, 387-388 (1971), astrike settlement agreement gave economic strikers pref-erentialrights to be hired for a period limited to 4-1/2months after termination of the strike. The Board heldthat the "public policy.embodied in the Act . . .favors enforcement of voluntary agreements settlingstrikes," and that, therefore, employers and unions mayenter into agreements which provide to former strikersless than the full range of rights specified inFleetwoodandLaidlaw.However, the parties had entered into thestrike settlement agreement in 1960 andLaidlawwas notdecided until 1968, the Board found that at the time ofthe agreement the parties could reasonably have under-stood the rule to be that an economic striker's right toreinstatement was dependent on whether a vacancy exist-ed as of the time he offered to return, and that the em-ployer was not obligated to place strikers' names on apreferential hiring list.Accordingly, the Board foundthat the agreement gave strikers preferential hiring rightsgreater than those required under that view of the law,and to some extent relied on this finding in concludingthat the parties' agreement should be honored. 13In the instant case the issue is not whether an agree-ment between the Union and the Respondent should behonored, but whether the Respondent was entitled toinsist to impasse on a limitation of the strikers' rights tobe placed on a preferential hiring list. Neither the parties'briefs nor my own research has disclosed any cases di-rectly on point with respect to thisissue.However, vari-ous Board and court decisions do offer some guidance.Thus, for example, inAmericanCyanamid Co.,235NLRB 1316 (1978), the respondent insisted, as a condi-11Laredo Packing Co,254 NLRB 1, 19 (1981)12NLRB v Magnavox Co of Tennesssee,415 U S 322, 325 (1974) SeealsoGeneral Motors Corp,211 NLRB 986 (1974)13 The United States Court of Appeals for the Second Circuit enforcedthe Board's Order with respect to this aspect of the case, but did not passon the waiverissue, findingthatFleetwoodandLaidlawdid not apply ret-roactively to 1960Machinists Lodges 743 & 1746 v United Aircraft Corp,534 F 2d 422, 451 (2d Cir 1975) See also the Board's decision onremand, 247 NLRB 1042 (1980) 536DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of reinstating unfair labor practice strikers who hadmade an unconditional offer to return, that the unionagree to a strike settlement agreement which wouldwaive certain statutory rights, including some bargainingrights and the employees' rights to redress under theAct.The administrative law judge, affirmed by theBoard, found that by this insistence the respondent vio-lated Section 8(a)(1), (3), and (5) of the Act 14 Similarly,inInterstate Paper Supply Co.,251NLRB 1423 (1980),the respondent insisted during contract negotiations on aproposal that strikers would not accrue seniority for theperiod they were on strike The Board found thisinsist-ence unlawful, on grounds that, inasmuch as the seniorityof nonstrikerswould consequently increase relative tothat of the strikers, the latter would be more vulnerableto layoff or discharge due to a reduction in force, andwould thus be "penalized for their strike activity in amanner which could affect their tenure of employ-ment."15 The Board further found that no showing ofantiunion motivation was required as a prerequisite to afinding that the Respondent's conduct was unlawful, ongrounds that implementation of the "proposal would beinherently destructive of important employee rights dueto the potential impact such a plan would have on thetenure of the strikers' employment relationship with Re-spondent," 16 citingNLRB v. Great Dane Trailers,388U.S. 26 (1967). Accordingly, the Board found that imple-mentation of the respondent's proposal would have vio-lated Section 8(a)(3) of the Act, and insisting on such aproposal violated Section 8(a)(5) and (1) of the Act.17IviewAmericanCyanamidandInterstatePaperasstanding for the proposition that a party is not entitled tobargain to impasse on proposals to limit rights of formerstrikers in matters connected with their employment. Al-though these cases do not specifically deal with alimita-tion on the length of time former economic strikers areentitled to remain on a preferential hiring list, the sameprinciple would seem to be applicable to the issue in theinstant case, for it is obvious that such a limitation wouldhave a substantial impact on the tenure of the strikers'employment relationshipThis view is further supported byBrooks Research &Mfg.,202 NLRB 634 (1973) In that case, the respondentunilaterally decided that the preferential hiring list wouldbe maintained for 1 year following the former strikers'applications for reinstatement. The Board rejected the re-spondent's contention that a time limit should be placedon the strikers' reinstatement rights, finding that such alimitation was contrary to the principles ofFleetwoodandLaidlaw.The Board further distinguishedUnited Aircraft,supra, cited by the Respondent, on grounds that in thelatter case the parties had reached agreement concerning14 233 NLRB at 1324-2511 251 NLRB at 142418 Ibid17CfGehnrich & Gehnrich,258 NLRB 528 (1981), in which the Boardfound that the respondent did not act unlawfully in proposing that strik-ers not accrue seniority for the period they were on strike or receivewage increases granted to nonstriking employees during that period, ongrounds that the respondent did not insist on either proposal and, indeed,subsequently withdrew them In the instant case, of course, the Respond-ent insisted to impasse on the limitation it had proposed on the strikers'rights to reinstatementthe duration of the strikers' recall rights 18 I note, as theRespondent points out, that inBrooksthe Board foundthat the respondent violated Section 8(a)(5) of the Actby failing to bargain before deciding to limit the rein-statement rights of the former strikers, whereas in the in-stant case the Respondent and the Union bargained toimpasse on the issue. However, I also note that inBrooksthe Board did not indicate that the respondent was enti-tled to bargain to impasse, but only that, while the termi-nation of the hiring list violated Section 8(a)(1) and (3)the failure to bargain before taking the action additional-ly violated Section 8(a)(1) and (5).19On the basis of the foregoing, I conclude that the Re-spondent has not shown the "legitimate and substantialbusiness justifications" required byFleetwoodfor limitingthe strikers' rights to reinstatement and that it was notentitled to bargain to impasse over its proposal to limitthese rights. Accordingly, I conclude that by limiting thestrikers'preferential hiring rights to 6 months the Re-spondent violated Section 8(a)(1) and (3) of the Act andby insisting to impasse on imposing this limitation theRespondent violated Section 8(a)(5) and (1) of the Act.On the basis of the above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1Gaso Pumps, Inc, is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.InternationalAssociation of Machinists and Aero-spaceWorkers, AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees includ-ing stockroom, inspectors, shipping and/or receivingclerks,working foremen and group leaders and janitorialemployees, excluding all office and clerical employees,engineering department members, manager, superintend-ent, and all other supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of theAct4.The Union has, since at least August 16, 1951, beenthe representative for the purposes of collective bargain-ing of the employees in the unit described above.5.By limiting the rights of economic strikers (whohave made an unconditional offer to return to work) tobe placed on a preferential hiring list for 6 months theRespondent has engaged in unfair labor practices withinthe meaning of Sections 8(a)(1) and (3) and 2(6) and (7)of the Act6.By insisting to impasse on its proposal to limit thereinstatement rights of economic strikers who have madean unconditional offer to return to work the Respondent18 202 NLRB at 63719A finding that an employer violates Sec 8(a)(5) by failing to bargainover an action does not suggest that the action would have been lawfulhad there been bargaining InAero-MotiveMfgCo,195NLRB 790(1972), the Board found that the respondent violated Sec 8(a)(1) and (3)of the Actby paying a bonus to employees who crossed the picket lineduring a strike, and further found that even though the bonus was unlaw-ful the respondent was nonetheless obligated to bargain about giving it GASO PUMPShas engaged in unfair labor practices within the meaningof Sections 8(a)(5) and(1) and 2(6) and(7) of the Act.7A preponderance of the credible evidence does notestablish that the Respondent has otherwise violated theActTHE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action, including the posting of the customarynotice, designed to effectuate the purposes of the Act.Having found that the Respondent violated Section8(a)(1) and (3) of the Act by imposing limitations on thelength of time former strikers would remain on a prefer-ential hiring list, I shall recommend that the Respondentbe ordered to rescind that limitation and to reinstitute aproper preferential hiring list. I shall further recommendthat, in accord with the principles ofFleetwoodandLaid-law,as vacancies occur, whether due to the departure ofemployees, increases in the work force, or otherwise, theRespondent be ordered to offer those positions to theformer strikers qualified for reinstatement unless theyhave obtained other regular and substantially equivalentemployment. If there are any former strikers who wouldhave been recalled but for the Respondent's unlawful ter-mination of the preferential hiring list, I shall recommendthat they be reinstated to the positions in which theywould have been placed had they been recalled, withoutprejudice to their seniority or other rights and privileges,and made whole for any loss of earnings they may havesuffered by reason of the discriminatory failure to rein-state them, in accordance with F.W.Woolworth Co.,90NLRB 289 (1950). Interest is to be added to the amountof backpay and is to be computed in the manner pre-scribed inFlorida Steel Corp.,231NLRB 651 (1977).20Having found that the Respondent unlawfully bar-gained to impasse over its proposal to limit the reinstate-ment rights of the former strikers, I shall recommendthat it be ordered to cease and desist from such conductOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21ORDERThe Respondent, Gaso Pumps, Inc., Tulsa, Oklahoma,its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Terminating the preferential hiring rights of formereconomic strikers who have unconditionally applied forreinstatement.(b) Bargaining to impasse over a proposal to limit thepreferential hiring rights of former strikers who have un-conditionally applied for reinstatement.20 See generally IsisPlumbing Co,138 NLRB 716 (1962)21 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses537(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a)Rescind its termination of the preferential hiringrights of former economic strikers who have uncondi-tionallyapplied for reinstatement and reinstitute andabide by a preferential hiring list.(b)Offer immediate and full reinstatement with back-pay as set forth in the section of this Decision entitled"The Remedy" to any former striker who would havebeen recalled but for the Respondent's unlawful conduct.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Tulsa, Oklahoma facility and mail toeach of the unreinstated strikers copies of the attachednoticemarked "Appendix "22 Copies of the notice, onforms provided by the Regional Director for Region 16,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply22 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT unlawfullyterminatethe preferentialhiring rights of former economic strikers who have un-conditionally applied for reinstatement.WE WILL NOT bargain to impasse with InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO, or any other labor organization, over a pro-posal to limit the preferential hiring rights of formerstrikerswho have unconditionally applied forreinstate-ment. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT In any like or related manner interfereWE WILL offer immediate and full reinstatement withwith,restrain,or coerce you in the exercise of the rightsbackpay plus interest to any former striker who wouldguaranteed you by Section 7 of the Act.have been recalled but for our unlawful conductWE WILL rescind our termination of the preferentialhiring rights of former economic strikers who have un-GASO PUMPS, INCconditionally applied for reinstatement and reinstituteand abide by a preferential hiring list.